Dear Mr. Jackson:
This is in response to your recent letter requesting an Attorney General's Opinion concerning which governmental agency, in event of a flood, should determine which roads and bridges, if any, should be closed.  You advised that a Bossier Parish bridge at the city limits was closed by the City of Bossier police department so that the area could be used by the Crops of Engineers as a "staging area" to repair a levee.
Apparently, from the tone of your letter, the closing was controversial as that particular bridge was one of only two exits from the largest subdivision in the parish.
Neither pertinent statutes nor this state's jurisprudence precisely answer you question, in considerable part because relevant statutes dealing with a disaster or an emergency1 stress cooperation between agencies and do not address a confrontation over authority.
We call your attention, initially, to LSA-R.S. 29:722 et seq., the Louisiana Emergency Assistance and Disaster Act, which states at the offset that in the event of a disaster or emergency, it is the state's policy
  ". . . that emergency preparedness functions of the state be coordinated to the maximum extent possible with the comparable functions of the federal government, other states and localities, and private agencies of every type, to the end that the most effective preparation and use may be made of the resources and facilities available for dealing with any emergency or disaster that may occur."
Section 727 says that in the event of a disaster or emergency, each political subdivision shall be without the jurisdiction of and served by the Military Department office of emergency preparedness, and by a parish emergency preparedness agency established by the parish president.
A local disaster or emergency, according Section 727(D), may be declared only by the parish president.  When the disaster or emergency in beyond the capabilities of the local government, the parish president shall request assistance from the state.
Section 727(F) lists various powers conferred upon the parish president, including (1) the right to prescribe routes, modes of transportation and destinations in connection with evacuation within the local government's jurisdiction and (2) the right to control ingress and egress to and from the affected area, the movement of persons within the area and the occupancy of premises therein.
LSA-R.S. 48:481 gives each parish governing authority, generally, the right to pass any and all necessary ordinances relative to roads and bridges.  Also, LSA-R.S. 33:1236 gives police juries and other parish governing authorities the power to regulate the proportion and direction, the making and repairing of the roads, bridges, causeways, dykes, dams, levees and highways when, in the opinion of the police jury, such work will further the best interests of the parish and the parish road system.  Local or municipal authorities, however, are not without statutory authority to regulate and/or restrict traffic within their corporate limits, LSA-R.S. 32:41.
The Louisiana Constitution, Article 5, Section 27 designates parish sheriffs as the chief law enforcement officer in the parish, giving a sheriff the authority, in the event of a disaster or emergency observed by him or one of his deputies, the right, in the immediate interests of public safety, to at least temporarily close a roadway or bridge, a right, of course, enjoyed by state and local police officials as well.
In summary, while every potential local road or bridge closing depends on circumstances existing at the time, the apparent intent of the legislature was to confer superior authority on parish presidents or emergency preparedness agencies established by them. Again, however, we emphasize that the clear and overriding intent of the statutes has cooperative interaction by and between responsible public agencies facing disasters or emergencies.
Sincerely,
RICHARD P. IEYOUB
                        BY: _______________________ H. Charles Gaudin Assistant Attorney General
RPI:HCG/bgc
1 "Disaster" and "emergency" are described in LSA-R.S. 29:723.